DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statements submitted on April 06, 2021(2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except where lined through.










 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 29-31 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendrickson et al. (US 9,338,194 B2).
As to claim 21, Hendrickson discloses a method [Column 2, lines 27-29] comprising: 
receiving, from a first user device [110-3 on FIG. 1], a request to initiate a video conference [block 605], the request including a selection of a conference participant associated with a second user device [110-M on FIG. 1], the selection initiated through user selection on a user interface of the first user device [FIG. 6 and column 10, lines 3-20]; 
establishing, in response to acceptance of an incoming connection request by the second user device, a connection for the video conference [Permitted to access the conference], the connection established between the first user device and the second user device [FIG. 6 and column 10, lines 40-52]; and 
conducting, via the user interface, a video communication between the first user device and the second user device [Column 12, lines 11-20]. 

As to claim 22, Hendrickson discloses the method of claim 21, further comprising: generating the user interface for display at the first user device, the user interface comprising a conference participant selection field [Column 4, lines 52-61].  

As to claim 23, Hendrickson discloses the method of claim 22, further comprising: terminating, in response to receipt of a selection of the conference connection termination button, the connection established between the first user device and the second user device [Column 5, lines 61-64].

As to claim 29, Hendrickson discloses a system [300 on FIG. 3] comprising: 
a storage device storing instructions [330 on FIG. 3]; and 
a hardware processor [320 on FIG. 3] configured by the instructions to perform operations comprising: see claim 21’s rejection above for the rest of claim 29’s limitations.

As to claim 30, see claim 22’s rejection above.

As to claim 31, see claim 23’s rejection above.

As to claim 37, Hendrickson discloses non-transitory machine-readable storage medium storing instructions that, when executed by one or more hardware processors [Column 6, lines 30-47], cause the one or more hardware processors to perform operations comprising: see claim 21’s rejection above for the rest of claim 37’s limitations. 
Allowable Subject Matter
Claims 24-28 and 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
October 19, 2022